DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The specification does not teach that the target transmission peak of the output beam is determined. It does not teach determining a target value of a ration of the measured intensity of the probe beam BASED ON the determined target transmission peak. This appears to be misdescriptive. If this cannot be explained, there may be 112(a) issues.
The specification says, “Since there will be a consistent relationship between the probe beam transmission function and the output beam transmission function, this can be used to find the peak of the output beam transmission function--i.e. for a given target frequency, the control system is configured to tune the filter in order to obtain a particular value of S1/S0, at which the peak of the output beam transmission function corresponds to the target frequency. One advantage of this measurement scheme over the dithering based peak finding schemes is that the direction of the error BASED ON the determined target transmission peak.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Naganuma (6048813) in view of Vileneuve et al (5825792).
In regard to claims 1 and 9, Naganuma et al teach an optical filter assembly (figure 6) comprising: a tunable optical filter (36); a beam splitter assembly (35) configured to split an input beam (from 31) into an output beam (into ), a reference beam (into 38) and a probe beam (into 39), and to direct the output beam and the probe beam through the tunable optical filter (all beams are directed through the filter) such that the probe beam is at an angle relative to the output beam (shown at different angles); a first detector (38) configured to measure the intensity of the reference beam; a second detector (39) configured to measure the intensity of the probe beam after it has passed through the tunable optical filter. Naganuma teaches that a controller is used to provide feedback control 
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to control the filter of Naganuma for the purpose of adjusting the wavelength, with a known equivalent as taught by Vileneuve et al, since Vileneuve et al teach that these were known alternatives in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In regard to measuring the intensity of the reference and probe beams, the examiner is relying on common knowledge in the art that photodetectors measure an intensity of the signal.
In regard to claim 2, the beam splitter assembly is further configured to direct the probe beam and output beam such that the probe beam and output beam intersect within the tunable optical filter. In that the signals go through the filter (37), Naganuma teach that they intersect. 
In regard to claim 8, see claim 10 of Naganuma. 

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Naganuma (6048813) in view of Vileneuve et al (5825792) as applied to claim 1 above, and further in view of Watterson et al (6526079). 

Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to control the filter of Naganuma using a ratio of the two signals for the purpose of adjusting the wavelength since Watterson et al teach that these were known alternatives in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See figure 8 of Juan et al (2004/0120635). See figure 2 of Tei et al (6094446). See figure 24 of Wimperis et al (2003/0118268).

That art is not used against claims 7 and 11 is not an indication that the claims are allowable. The 112 problems cause a great deal of confusion and uncertainty as to the proper interpretation of the limitation of the claims. It is difficult for the examiner to ascertain what the applicant feels is the claimed invention.
The scope of the claims is unclear as discussed above.  As a result, a meaningful formulation of art rejections cannot be done at this time.  See MPEP 2173.06 II, 2nd paragraph:
… where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. … a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. 
See also Ex Parte Timothy J.O. Catlin and Kevin T. Rowney, the appeal of 09/167,315, Appeal No. 2007-3072, decided Feb. 3, 2009, page 12:
… A rejection of a claim, which is so indefinite that "considerable speculation as to meaning of the terms employed and assumptions as to the scope of such claims" is needed, is likely imprudent. See In re Steele, 305 F.2d 859, 862 (CCPA 1962) (holding that the examiner and the board were wrong in relying on what at best were speculative assumptions as to the meaning of the claims and basing a rejection under 35 U.S.C. §103 thereon.) … 
(https://www.uspto.gov/sites/default/files/ip/boards/bpai/decisions/prec/fd073072.pdf).

		
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883